Title: To James Madison from Thomas Machin Jr., 8 January 1814
From: Machin, Thomas Jr.
To: Madison, James


        
          Honord Sir
          Albany 8th. January 1814
        
        Premit me to address You on the subject of my situation on my return from the north to Plattsburgh with our army I received a letter on the 20th. December last informing me that my Father whas at the point of Death and requested that I should return home as soon as posable to see him & to settel som business of the greatist importance to my Family. I immediately applyed to the commanding Offi[c]er at that Post to obtain a furlough for thirty Days. He informed me that it whas ought of his power & contrary to orders & that thare whare no other way for me but to resign under the existing circumstancis. I requested that my resignation might be accepted. Having setteled my business and my Father has recoverd his health. Relying on your Excellencys goodness & confident that whenever you become acquainted with my situation you would not hesitate to restore me to my former situation as Captain in the 29th. Regt. U.S. Infantry. For the love of My Country and to Suporte the Dignity of our nation & for the honor of you Excellency premit me to take the field again and not accept my Resignation. You may depend on my patriotism intrepidity & willingness to render true & faithfull services to our injurd Country Having devoted som proportion of my time to useful scientific studys wich are received of inporpantance to the Soldier I Should feel my self highly favourd if my request might be granted. I wish you wold honor me with a letter informg me of the result Directed to Albany State of New York. I am vary Respectfuly you Excellency most obedient and humbel servnt
        
          Thomas Machin Junr.
        
      